IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
                   IN AND FOR KENT COUNTY


STATE OF DELAWARE,                   :
                                     :     ID NO. 1501019740
            v.                       :
                                     :
DAVID K. MORRIS,                     :
                                     :
                  Defendant.         :


                           Submitted: June 18, 2015
                            Decided: June 22, 2015


                      Upon Consideration of Defendant’s
                             Motion to Suppress
                                GRANTED


                                   ORDER



David B. Snyder, Esquire, Deputy Attorney General, Department of Justice,
Dover, Delaware for the State of Delaware.

J’Aime L. Walker, Esquire, Office of the Public Defender, Dover, Delaware for
Defendant.




Young, J.
State v. Morris
Case I.D. No. 1501019740
June 22, 2015

                                     SUMMARY
       Defendant has moved to have suppressed the results of an intoxilyzer test on
two bases: there was no reasonable, articulable basis for the stop of Defendant in the
first place; and, following the stop and field testing, there was no probable cause to
pursue the intoxilyzer test. Because the Court finds the former, Defendant’s motion
is GRANTED.
                                       FACTS
       On January 31, 2015, Officer Perna of the Harrington Police Department
noticed Defendant operating his vehicle in a manner that drew the officer’s suspicion.
Specifically, Defendant was observed traveling northbound on U.S. 13 in Kent
County, Delaware, entering the turn lane, going southbound on 13, entering the turn
lane, and repeating the whole process at least one more time. While on the
(unspecified as to distance) straight away segments, the Defendant was believed to
be “revving” his motor. No calculation of speed was made.
       The State takes the position that the officer had a reasonable, articulable basis
to suspect Defendant of driving under the influence, and to stop Defendant for a
violation of 21 Del. Code § 4172 “speed exhibitions.”
       The defense notes that no calculation of speed was ever made; that no other
vehicle (to race, compete against, “drag,” or accelerate against) existed; that no
notation of wheel spinning was noted; that, each time Defendant changed directions,
he did so by activating his turn signal and properly entering the turn area of the
highway; and that Defendant was never charged with a violation of § 4172 or other
traffic violation.

                                           2
State v. Morris
Case I.D. No. 1501019740
June 22, 2015

      While Defendant’s chosen driving pattern was unusual, it did not constitute any
violation.
                                 CONCLUSION
      There being no reasonable, articulable reason to effect a traffic stop of
Defendant, no testing for alcohol can be said to be valid.
      Accordingly, Defendant’s Motion to Suppress is GRANTED.
      IT IS SO ORDERED.


                                           /s/ Robert B. Young
                                                      J.
RBY/lmc
oc: Prothonotary
cc: Counsel
     Opinion Distribution
     File




                                          3